Exhibit 10

ACCORD AND SATISFACTION AGREEMENT

 

This Accord and Satisfaction Agreement (“Agreement”) is made on March 21, 2011,
between Kennametal, Inc., a Pennsylvania corporation with its principal offices
at 1600 Technology Way, Latrobe, Pennsylvania, 15650 (“Creditor”) and Abakan
Inc., a Nevada corporation with offices located at 2665 S. Bayshore Drive, Suite
450, Miami, Florida 33133 (“Debtor”).

 

SECTION ONE: ACKNOWLEDGEMENT OF EXISTING OBLIGATION

 

On June 28, 2010 Debtor entered into a stock purchase agreement (“Stock
Purchase”) with Creditor pursuant to which terms and conditions Debtor was to
purchase from Creditor five hundred and ninety six thousand eight hundred and
thirteen (596,813) shares being a forty one percent (41%) interest in Powdermet,
Inc. (“Powdermet”) in exchange for one million five hundred thousand dollars
($1,500,000). The transaction was not consummated and on September 7, 2010
Debtor and Creditor amended the Stock Purchase to require Debtor to pay five
hundred thousand dollars ($500,000) to Creditor against the purchase price and
the remainder on or before September 30, 2010 in addition to liquidated damages.
The transaction was not consummated and on January 19, 2011 Creditor revised the
amended Stock Purchase to increase the total purchase price to one million six
hundred and fifty thousand dollars ($1,650,000) minus the $500,000 paid with a
closing date of no later than February 15, 2011 in addition to liquidated
damages of two hundred and fifty thousand dollars ($250,000).

 

SECTION TWO: AGREEMENT FOR DIFFERENT METHOD OF PAYMENT

 

Debtor and the Creditor desire and agree to provide for the payment of the
above-stated indebtedness in accordance with terms and provisions different
from, and in substitution of, the terms and obligations of stock purchase
agreement as amended.

 

SECTION THREE: CONSIDERATION

 

In consideration of the mutual promises contained in this Agreement, Debtor and
Creditor agree as follows:

a.                   Method of Payment: Debtor agrees to pay to Creditor and
Creditor agrees to extend the term for payment to the execution date of this
Agreement and to accept from Debtor, in full satisfaction of one million four
hundred thousand dollars ($1,400,000), constituting the remainder due on the
Stock Purchase, as amended, and the liquidated damages, the sum of one million
two hundred thousand dollars ($1,200,000), as full consideration for the debt
owed by Debtor to Creditor in connection with the Stock Purchase, as amended, as
described in Section One, above.

b.                  Satisfaction: On execution of this Agreement and delivery of
$1,200,000 to Creditor as provided for in Section Three (a), above, all
indebtedness of Debtor to Creditor, as described in Section One, above, will be
forever cancelled and discharged, and Creditor will immediately transfer and
convey the shares of Powdermet to Debtor, as described in Section One, above.

 

In witness whereof, the parties have executed this Agreement on the date first
mentioned above.

Abakan Inc.

Kennametal, Inc.

 

 

/s/ Robert H. Miller

/s/ Kevin G. Nowe

By: Robert H. Miller

By: Kevin G. Nowe

Its: Chief Executive Officer

Its: Vice-President, Secretary and General Counsel

 

1

 

 

--------------------------------------------------------------------------------

 